TREG R. TAYLOR
ATTORNEY GENERAL

Max D. Garner (Alaska Bar No. 9011096)
Senior Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Ste. 200
Anchorage, AK 99501
Telephone: (907) 269-5160
Facsimile: (907) 279-5832
Email: max.garner@alaska.gov

Attorney for State of Alaska

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

STATE OF ALASKA, DEPARTMENT                   )
OF TRANSPORTATION & PUBLIC                    )
FACILITIES,                                   )
                                              )
              Plaintiff,                      )   Case No.: 3:20-cv-00306-JWS
                                              )
v.                                            )
                                              )   MOTION FOR ORDER DIRECTING
2.396 ACRES MORE OR LESS NEAR                 )   THE CLERK TO PROVIDE
BETHEL, ALASKA, et al. ,                      )   CERTIFIED COPIES OF THE
                                              )   DECLARATIONS OF TAKING
              Defendants.                     )
                                              )

       The State of Alaska Department of Transportation & Public Facilities (“DOTPF”),

by and through undersigned counsel of record, submits this non-opposed motion for an

order directing the Clerk of Court to provide DOTPF’s counsel with certified copies of

the declarations of taking previously filed in this matter (i.e., Docket 1-1 and 1-3).




         Case 3:20-cv-00306-JWS Document 11 Filed 03/01/21 Page 1 of 3
       What prompts this motion is a policy that, as described by the clerk’s staff, forbids

certification of documents attached to a complaint filed in federal court. While staff will

provide a certified copy of the complaint (complete with the various attachments thereto),

only the first page will bear the seal showing that it is a duly certified copy. Here, the

declarations of taking were filed contemporaneously with the complaint, and for

electronic docketing purposes were categorized as attachments thereto. As such, the

clerk’s staff advises that they cannot separately certify the declarations of taking absent

an order from the court directing them to do so.

       This creates a problem because the Recorder’s Officer will not accept court

documents unless the first or last page of the document has the clerk’s seal showing that

it is a duly certified copy. See 11 AAC 06.030. Thus, what DOTPF needs is for each of

the two declarations of taking filed in this case to be separately certified in a manner that

will be accepted by the Recorder’s Office.

       Accordingly, DOTPF requests entry of the attached proposed order so that the

clerk’s staff can, with clear conscience, separately certify the declaration of taking for

Parcel 2 (Docket 1-1) and Parcel 3 (Docket 1-3) and provide those to DOTPF’s counsel

for recording. Through their counsel of record, the Bureau of Indian Affairs and the Polks

have advised the undersigned that they are not opposed to this motion.




SOA, DOTPF v. Polk, et al,                             Case No.: 3:20-cv-00306-JWS
Mtn. for Order Directing Clerk of Court                                  Page 2 of 3
 to Provide Certified
         Case         Copies
              3:20-cv-00306-JWS     Document 11 Filed 03/01/21 Page 2 of 3
      DATED: March 1, 2021.

                                        TREG R. TAYLOR
                                        ATTORNEY GENERAL


                                        By:     /s/ Max D. Garner
                                                Max D. Garner
                                                Senior Assistant Attorney General
                                                Alaska Bar No. 9011096
                                                Department of Law
                                                1031 West Fourth Avenue, Ste. 200
                                                Anchorage, AK 99501
                                                Phone: (907) 269-5160
                                                Facsimile: (907) 279-5832
                                                Email: max.garner@alaska.gov
                                                Attorney for State of Alaska



Certificate of Service

I certify that on March 1, 2021 the foregoing was served via the court’s ECF system on:

Jacquelyn A. Traini
John A Fonstad
Assistant U.S. Attorneys
Jackie.Traini@usdoj.gov
John.Fonstad@usdoj.gov


Steven S. Tervooren
Hughes White Colbo Wilcox & Tervooren, LLC
stervooren@hugheswhite.com


/s/Max D. Garner
Max D. Garner, Sr. Assistant Attorney General



SOA, DOTPF v. Polk, et al,                             Case No.: 3:20-cv-00306-JWS
Mtn. for Order Directing Clerk of Court                                  Page 3 of 3
 to Provide Certified
         Case         Copies
              3:20-cv-00306-JWS     Document 11 Filed 03/01/21 Page 3 of 3
